DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I and Species a, corresponding to claims 1-3, in the reply filed on 6/30/21 is acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: cancel claims 4-6 as non-elected claims without traverse. 

Reasons for Allowance
Claims 1-3 have been allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches nor suggests an active matrix substrate having a pixel region, the active matrix substrate comprising: the pixel region, the terminal part, and the guard ring each include:

a first protective layer disposed to overlap at least a part of the first conductive layer, and
a second protective layer disposed over the first protective layer,
the pixel region further includes a second conductive layer provided at a higher level than the first protective layer,
the connection part includes
the first metal film, and
the second protective layer disposed over the first metal film,
ends of the first conductive layer in the terminal part and the guard ring that face the connection part are located on an inside of ends of the first protective layer that face the connection part, and
the second conductive layer and the second metal film contain materials that are etchable with an identical etchant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	7/30/21